     Case 1:16-cv-01256-EGS Document 52-1 Filed 09/12/19 Page 1 of 13



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

AMERICAN CIVIL LIBERTIES UNION       )
and AMERICAN CIVIL LIBERTIES UNION   )
FOUNDATION,                          )
                                     )
     Plaintiffs,                     )      Civil Action No. 1:16-cv-1256 (EGS)
                                     )
     v.                              )
                                     )
CENTRAL INTELLIGENCE AGENCY, et al., )
                                     )
     Defendants.                     )
                                     )
                                     )




     DEFENDANT CENTRAL INTELLIGENCE AGENCY’S MEMORANDUM IN
           SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
           Case 1:16-cv-01256-EGS Document 52-1 Filed 09/12/19 Page 2 of 13



                                                    TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

RELEVANT FACTUAL AND PROCEDURAL BACKGROUND ............................................. 2

STATUTORY STANDARDS ........................................................................................................ 3

I.        The Freedom of Information Act ........................................................................................ 3

II.       Special Considerations in National Security Cases ............................................................ 4

ARGUMENT .................................................................................................................................. 5

I.        The Challenged Redaction Is Proper under FOIA Exemptions 1, 3, and 6. ....................... 5

          A.         CIA Properly Withheld Information under Exemption 1. ...................................... 5

          B.         CIA Properly Withheld Information under Exemption 3. ...................................... 7

          C.         CIA Properly Withheld Information under Exemption 6. ...................................... 8

          D.         The CIA Has Not Waived Any of the Above-Asserted Exemptions
                     Through Official Acknowledgement. ................................................................... 10

CONCLUSION ............................................................................................................................. 10




                                                                      i
        Case 1:16-cv-01256-EGS Document 52-1 Filed 09/12/19 Page 3 of 13



                                        INTRODUCTION

       This action arises from a Freedom of Information Act (“FOIA”) request submitted by

Plaintiffs American Civil Liberties Union and American Civil Liberties Union Foundation

(collectively, “the ACLU” or “Plaintiffs”) to 19 federal agencies, for seven different categories

of information related to the agencies’ respective prepublication review processes. Dkt. No. 1. In

its Complaint, the ACLU originally named 18 of those agencies as Defendants, id.; however, it

subsequently voluntarily dismissed all but two of them—the Central Intelligence Agency (“CIA”

or “Agency”) and the Air Force 1—and challenges here only a single withholding, in a single CIA

document. 2

       As set forth in detail below, the withholding in question redacts the names of certain

current or former CIA employees who, as of May 2009, had been granted an exemption from the

CIA’s standard prepublication procedures. One of these employees is or was covert, and thus that

employee’s name is protected by FOIA Exemption 1, which exempts from disclosure

information that is currently and properly classified. 5 U.S.C. § 552(b)(1). Additionally, the



1
  On August 24, 2017, the ACLU stipulated to dismissal of seven entities: Coast Guard,
Department of Defense, Department of Energy, Department of Justice, Drug Enforcement
Administration, Marines, and National Geospatial-Intelligence Agency. Dkt. No. 28. On August
15, 2019, the ACLU further stipulated to the dismissal of nine additional agencies: Defense
Intelligence Agency, Department of Homeland Security, Department of State, Department of
Treasury, Federal Bureau of Investigation, National Reconnaissance Office, National Security
Agency, Navy; and Office of the Director of National Intelligence. Dkt. No. 51. Both stipulations
reserved the ACLU’s right to seek attorney’s fees at a later point in the proceedings. Dkt. Nos.
28, 51.
2
  The Air Force remains a Defendant to this suit, but the ACLU is not challenging any of its
withholdings in its productions to the relevant FOIA requests. Rather, the Air Force has
committed to resolving certain readability issues with several charts it produced to Plaintiffs.
Plaintiffs have declined to dismiss the Air Force until these issues (which are not relevant to the
instant motion) are fully resolved.

                                                 1
        Case 1:16-cv-01256-EGS Document 52-1 Filed 09/12/19 Page 4 of 13



withholding is independently justified, in full, under each of FOIA Exemptions 3 and 6. The

former protects from disclosure information that is “specifically exempted from disclosure by

statute,” 5 U.S.C. § 552(b)(3)—here, the Central Intelligence Act of 1949 (“CIA Act”), which

specifically protects the “names … of personnel employed by the Agency,” 50 U.S.C. § 3507.

The latter exempts “personnel … files the disclosure of which would constitute a clearly

unwarranted invasion of personal privacy,” 5 U.S.C. § 552(b)(6), and similarly protects the

names of CIA personnel, in the circumstances presented.

       Accordingly, Defendants are entitled to summary judgment.

               RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

       The issues presented by this motion are quite narrow and discrete. As relevant here, CIA

was among the 19 agencies to which the ACLU directed its FOIA requests regarding various

aspects of the agencies’ respective prepublication review processes—i.e., the mandatory

procedures that certain federal employees who are or were subject to secrecy agreements must

follow prior to making written or spoken public statements or publications concerning their

federal employment. Declaration of Antoinette B. Shiner (“Shiner Decl.”) ¶ 5 & Ex. A thereto

(the underlying FOIA requests); cf. Snepp v. United States, 444 U.S. 507, 510, 511 (1980)

(upholding the constitutionality of such procedures, as a “reasonable means” of affording the

Government an “opportunity to determine whether the material … proposed to [be] publish[ed]

[by a covered employee] would compromise classified information or sources”).

       Plaintiffs submitted the relevant FOIA requests to the CIA on March 3, 2016. Shiner

Decl. ¶ 5 & Ex. A thereto. On June 21, 2016, Plaintiffs initiated this suit, naming, inter alia, the

CIA as a Defendant. Dkt. No. 1. On April 7, 2017, the CIA made an initial production, releasing

nine documents in part and withholding seven documents in full, Shiner Decl. ¶ 12 & Ex. F

                                                  2
        Case 1:16-cv-01256-EGS Document 52-1 Filed 09/12/19 Page 5 of 13



thereto, and on June 23, 2017, the CIA made a final production, releasing an additional 59

documents in part and withholding three more in full, id. ¶ 13 & Ex. G thereto.

        The ACLU has informed defense counsel that it is challenging only one of the CIA’s

withholdings—a redaction that appears on the first page of one of the documents produced to the

ACLU in the CIA’s initial production. Defendant’s Exhibit (“DEX”) 1, 2 (email exchange

between counsel confirming this limitation, and attaching the relevant document). CIA has

confirmed that the redaction in question is to “the names of several CIA employees.” Shiner

Decl. ¶ 14.

                                 STATUTORY STANDARDS

   I.         The Freedom of Information Act

        Although the Freedom of Information Act “strongly favors prompt disclosure, its nine

enumerated exemptions are designed to protect those ‘legitimate governmental and private

interests’ that might be ‘harmed by release of certain types of information.’” August v. FBI, 328

F.3d 697, 699 (D.C. Cir. 2003) (quoting John Doe Agency v. John Doe Corp., 493 U.S. 146, 152

(1989)). Accordingly, the exemptions must be given “meaningful reach and application” in order

to achieve the “workable balance” that Congress has struck “between the right of the public to

know and the need of the Government to keep information in confidence.” John Doe Agency,

493 U.S. at 152 (citations omitted). The agency bears the burden of justifying the withholding of

material responsive to a FOIA request, and a court reviews the agency’s response to the request

de novo. 5 U.S.C. § 552(a)(4)(B).

        “Most FOIA cases are appropriately resolved on motions for summary judgment.”

Gilliam v. DOJ, 128 F. Supp. 3d 134, 138 (D.D.C. 2015) (citing Brayton v. Office of U.S. Trade

Rep., 641 F.3d 521, 527 (D.C. Cir. 2011)). Summary judgment is warranted “if the movant shows

                                                3
         Case 1:16-cv-01256-EGS Document 52-1 Filed 09/12/19 Page 6 of 13



that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A court may award summary judgment in a FOIA action

solely on the basis of information provided by the agency through declarations that “describe the

justifications for nondisclosure with reasonably specific detail, demonstrate that the information

withheld logically falls within the claimed exemption, and are not controverted by either contrary

evidence in the record nor by evidence of agency bad faith.” Larson v. U.S. Dep’t of State, 565

F.3d 857, 862 (D.C. Cir. 2009) (citation omitted). This is not a high bar: “[u]ltimately, an

agency’s justification for invoking a FOIA exemption is sufficient if it appears ‘logical’ or

‘plausible.’” Id.; see also SafeCard Servs., Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991)

(agencies’ FOIA declarations are accorded “a presumption of good faith, which cannot be

rebutted by purely speculative claims.”).

   II.      Special Considerations in National Security Cases

         The issues presented in this case directly “implicat[e] national security, a uniquely

executive purview.” Ctr. for Nat’l Sec. Studies v. DOJ, 331 F.3d 918, 926-27 (D.C. Cir. 2003).

Courts “accord substantial weight to an agency’s affidavit concerning the details of the classified

status of the disputed record[s] [in a FOIA suit] because the Executive departments responsible

for national defense and foreign policy matters have unique insights into what adverse [e]ffects

might occur as a result of [the disclosure of] a particular classified record.” Larson, 565 F.3d at

864 (citation omitted); see also ACLU v. DoD, 628 F.3d 612, 619 (D.C. Cir. 2011) (hereinafter,

“ACLU v. DoD”) (explaining that “courts lack the expertise to second-guess such agency

opinions in the typical national security FOIA case”); Ctr. for Nat’l Sec. Studies, 331 F.3d at 927

(“[I]n the FOIA context, we have consistently deferred to executive affidavits predicting harm to

the national security, and have found it unwise to undertake searching judicial review.”). FOIA

                                                   4
        Case 1:16-cv-01256-EGS Document 52-1 Filed 09/12/19 Page 7 of 13



“bars the courts from prying loose from the government even the smallest bit of information that

is properly classified or would disclose intelligence sources or methods.” Afshar v. Dep’t of

State, 702 F.2d 1125, 1130 (D.C. Cir. 1983).

                                            ARGUMENT

   I.        The Challenged Redaction Is Proper under FOIA Exemptions 1, 3, and 6.

        As explained above, Plaintiffs challenge only a single redaction to a single CIA document.

For the reasons set forth below, the withholding in question is proper under FOIA Exemptions 1,

3, and 6.

        A.      CIA Properly Withheld Information under Exemption 1.

        Exemption 1 protects from disclosure records that are “(A) specifically authorized … by

an Executive order to be kept secret in the interest of national defense or foreign policy and (B)

are in fact properly classified pursuant to such Executive order.” 5 U.S.C. § 552(b)(1). Executive

Order No. 13526, which currently governs the classification of national security information,

establishes four prerequisites: (1) an original classification authority classifies the information;

(2) the U.S. Government owns, produces, or controls the information; (3) the information is

within one of eight protected categories listed in Section 1.4 of the Order (“Section 1.4”); and (4)

the original classification authority determines that the unauthorized disclosure of the

information reasonably could be expected to result in damage to the national security, and

identifies or describes that damage. Exec. Order No. 13526, § 1.1(a). The information must also

“pertain[] to” one of the categories of information specified in the Executive Order, including

“intelligence activities (including covert action), intelligence sources or methods.” Exec. Order

No. 13,526 §§ 1.4(c); see also Judicial Watch, Inc. v. DoD, 715 F.3d 937, 941 (D.C. Cir. 2013)

(“‘[P]ertains’ is ‘not a very demanding verb.’”) (citation omitted). As addressed above, in

                                                  5
        Case 1:16-cv-01256-EGS Document 52-1 Filed 09/12/19 Page 8 of 13



matters affecting national security, courts afford “substantial weight” to an agency’s declarations

addressing classified information, and defer to the expertise of agencies involved in national

security and foreign relations. ACLU v. DoD, 628 F.3d at 619 (citing Wolf, 473 F.3d at 374).

        Here, CIA has provided a declaration from an individual who is authorized to classify

national security information, who has personally reviewed the information at issue and

confirmed that it is owned and under the control of the United States. Shiner Decl. ¶ 16. As that

declaration explains:

        The redaction made pursuant to Exemption (b)(1) protects the name of a covert
        Agency officer. In order to carry out the mission of gathering and disseminating
        intelligence information, the CIA places many Agency officers under cover to
        protect the fact, nature, and details of the CIA’s interest in foreign activities and
        the intelligence sources and methods employed to assist those activities.
        Revealing the identify of a covert officer puts the officer and his or her family in
        jeopardy, exposes the cover provider to unwarranted risk, and degrades the
        effectiveness of current and future intelligence activities. Compromise of an
        officer’s cover can also allow hostile intelligence services and terrorist
        organizations to determine the locations in which the officer has worked and the
        people with whom the officer has met. Disclosing the identity of a covert officer
        can thus jeopardize anyone—even innocent individuals—with whom the officer
        had contact.

Id. ¶ 17.

        For these reasons, the CIA determined that the name of the covert Agency officer is

currently and properly classified “because it concerns ‘“intelligence activities (including covert

action), intelligence sources or methods,’” id. ¶ 16 (quoting Exec. Order No. 13526 § 1.4(c)), and

its disclosure “could reasonably be expected to result in damage to national security,” id. Based

on CIA’s declaration, and the deference owed to national security officials in this context, the

Court should uphold the Exemption 1 withholding by CIA. See, e.g., Stillman v. CIA, 319 F.3d

546, 548 (D.C. Cir. 2003); Wilson v. McConnell, 501 F. Supp. 2d 545, 553 (S.D.N.Y. 2007),

aff’d sub nom. Wilson v. CIA, 586 F.3d 171 (2d Cir. 2009) (upholding an Exemption 1 assertion

                                                  6
        Case 1:16-cv-01256-EGS Document 52-1 Filed 09/12/19 Page 9 of 13



over information regarding covert CIA employment, and noting that “[c]lassification decisions

by the CIA are entitled to the highest level of judicial deference because ‘it is the responsibility

of the Director of Central Intelligence, not that of the [courts], to weigh the variety of complex

and subtle factors in determining whether disclosure of information may lead to an unacceptable

risk of compromising the Agency's intelligence-gathering process.’”) (quoting CIA v. Sims, 471

U.S. 159, 180 (1985)).

       B.      CIA Properly Withheld Information under Exemption 3.

       Exemption 3 incorporates into FOIA “the protections of other shield statutes,” ACLU v.

DoD, 628 F.3d at 617-18, by excluding from FOIA’s purview matters that are “specifically

exempted from disclosure by statute” if the statute “requires that the matters be withheld from

the public in such a manner as to leave no discretion on the issue,” or “establishes particular

criteria for withholding or refers to particular types of matters to be withheld.” 5 U.S.C. §

552(b)(3). The Government’s mandate to withhold information under Exemption 3 is broader

than its authority under Exemption 1, as it does not have to demonstrate that the disclosure will

harm national security. Instead, “[t]o invoke Exemption 3, the government need only show that

the withheld material falls within a statute meeting the exemption’s conditions.” DiBacco v. U.S.

Dep't of the Army, 926 F.3d 827, 835 (D.C. Cir. 2019) (citation omitted). “If an agency’s

statements supporting exemption contain reasonable specificity of detail as to demonstrate that

the withheld information logically falls within the claimed exemption and evidence in the record

does not suggest otherwise … the court should not conduct a more detailed inquiry to test the

agency’s judgment and expertise or to evaluate whether the court agrees with the agency's

opinions.” Id. Here, CIA properly invokes Exemption 3 to justify the redaction at issue under the

Central Intelligence Act of 1949 (“CIA Act”).

                                                  7
        Case 1:16-cv-01256-EGS Document 52-1 Filed 09/12/19 Page 10 of 13



        It is well-established that the CIA Act, as amended, 50 U.S.C. § 3501 et seq., satisfies the

criteria for withholding of information pursuant to Exemption 3. See Fitzgibbon v. CIA, 911 F.2d

755, 761 (D.C. Cir. 1990) (recognizing the CIA Act is an Exemption 3 statute and noting that

“[t]his conclusion is supported by the plain meaning of the statute, by the legislative history of

FOIA, and by every federal court of appeals that has considered the matter”). As relevant here,

Section 6 of the CIA Act provides that:

        [T]he Agency shall be exempted from ... the provisions of any other law which
        require[s] the publication or disclosure of the organization, functions, names,
        official titles, salaries, or numbers of personnel employed by the Agency.

50 U.S.C. § 3507.

        CIA invokes this statute to protect precisely such information; as the Shiner Declaration

explains, “[t]he redaction at issue contains the names of personnel currently or formerly

employed by the CIA, the disclosure of which the CIA Act expressly prohibits.” Shiner Decl. ¶

20; see also, e.g., Blazy v. Tenet, 979 F. Supp. 10, 25 (D.D.C. 1997), aff’d, No. 97-5330, 1998

WL 315583 (D.C. Cir. May 12, 1998) (“[T]he CIA is entitled to withhold the names of its

employees under Section 6 of the Central Intelligence Act of 1949.”). Accordingly, Exemption 3

and the CIA Act provide an independent ground entitling CIA to the entry of summary judgment

in its favor.

        C.      CIA Properly Withheld Information under Exemption 6.

        Finally, the redaction at issue is also proper under Exemption 6, which protects

“personnel and medical files and similar files the disclosure of which would constitute a clearly

unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6). The Supreme Court has

adopted a broad construction of the privacy interests protected by Exemption 6, emphasizing that

“privacy encompass[es] the individual’s control of information concerning his or her person.”

                                                  8
       Case 1:16-cv-01256-EGS Document 52-1 Filed 09/12/19 Page 11 of 13



DOJ v. Reporters Comm. for Freedom of the Press, 489 U.S. 749, 763 (1989) (citation omitted).

Privacy is of particular importance in the FOIA context because a disclosure required by the

FOIA is a disclosure to the public at large. See Painting & Drywall Work Pres. Fund, Inc. v.

HUD, 936 F.2d 1300, 1302 (D.C. Cir. 1991).

       Exemption 6 requires an agency to balance the individual’s right to privacy against the

public’s interest in disclosure. U.S. Dep’t of Air Force v. Rose, 425 U.S. 352, 372 (1976). The

agency must determine whether disclosure of the information threatens a protectable privacy

interest; if so, the agency must weigh that privacy interest against the public interest in

disclosure, if any. See Reed v. NLRB, 927 F.2d 1249, 1251 (D.C. Cir. 1991). The “only relevant

public interest … to be weighed in this balance is the extent to which disclosure would serve the

core purpose of FOIA, which is contribut[ing] significantly to public understanding of the

operations or activities of the government.” DoD v. Fed. Labor Relations Auth., 510 U.S. 487,

495 (1994). Plaintiff bears the burden of demonstrating disclosure would serve this interest. See

Carter v. U.S. Dep’t of Commerce, 830 F.2d 388, 391-92 nn. 8 & 13 (D.C. Cir. 1987).

       CIA properly applied these principles to “withhold names of CIA personnel contained in

the redaction at issue.” Shiner Decl. ¶ 23. As set forth in the Shiner Declaration, the CIA

personnel identified in this document have a substantial privacy interest in not having their

identities and/or contact information disclosed, because such disclosure “could subject them to

harassment or unwanted contact by the media.” Id. Conversely, disclosure of these identities

would shed no light on CIA operations or activities. Id. ¶ 24. Cf. Nat’l Ass’n of Ret’d Fed.

Employees v. Horner, 879 F.2d 873, 879 (D.C. Cir. 1989) (“[S]omething, even a modest privacy

interest, outweighs nothing every time.”). Accordingly, the Court should also grant summary

judgment in CIA’s favor on the basis of Exemption 6.

                                                  9
       Case 1:16-cv-01256-EGS Document 52-1 Filed 09/12/19 Page 12 of 13



        D.      The CIA Has Not Waived Any of the Above-Asserted Exemptions Through
                Official Acknowledgement.

        Finally, any argument that the CIA has “officially acknowledged” the names at issue is

inapplicable here. That doctrine provikjdes, “that when an agency has officially acknowledged

otherwise exempt information through prior disclosure, the agency has waived its right to claim

an exemption with respect to that information.” Am. Civil Liberties Union v. CIA, 710 F.3d 422,

426 (D.C. Cir. 2013); see DEX 3 (email conferral regarding the redaction between counsel for

the parties). But there is no basis for such a finding. It is well-established that “[a] plaintiff

mounting an official acknowledgment argument ‘must bear the initial burden of pointing to

specific information in the public domain that appears to duplicate that being withheld.’” Id.

(quoting, inter alia, Afshar v. Dep’t of State, 702 F.2d 1125, 1130 (D.C.Cir.1983)). The ACLU

to date has not done so. Further, insofar as the ACLU’s argument is, in essence, that the fact of a

publication by any of the current or former CIA employees whose names have been withheld

somehow constitutes an official acknowledgement, binding authority in this Circuit provides

otherwise. See, e.g., Afshar, 702 F.2d at 1133(expressly rejecting plaintiff’s argument that “the

CIA’s screening and approval of [certain] books brought them into the official realm” constitutes

official acknowledgment); Cable News Network, Inc. v. FBI, 293 F. Supp. 3d 59, 73 (D.D.C.

2018) (“To be ‘official,’ the release must have been by ‘the agency from which the information

is being sought.’”) (quoting) Frugone v. CIA, 169 F.3d 772, 774 (D.C. Cir. 1999).

                                            CONCLUSION

        For all the foregoing reasons, CIA respectfully requests that the Court grant its motion for

summary judgment and enter judgment in its favor on all claims.




                                                   10
     Case 1:16-cv-01256-EGS Document 52-1 Filed 09/12/19 Page 13 of 13



                                  Respectfully submitted,


                                  JOSEPH H. HUNT
                                  Assistant Attorney General

                                  ELIZABETH J. SHAPIRO
                                  Deputy Branch Director

                                                   /s/
                                  Antonia Konkoly
                                  Trial Attorney
                                  U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L St. NW, Room 11110
                                  Washington, DC 20005
                                  (202) 514-2395 (direct)
                                  (202) 616-8470
                                  antonia.konkoly@usdoj.gov

                                  Counsel for the Defendants

DATED: September 12, 2019




                                    11
